—Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered April 3, 2009 in an action for, inter alia, foreclosure of a mechanic’s lien. The order, insofar as appealed from, denied the motion of plaintiff Brawdy Construction, Inc. for an extension of the notice of pendency and granted the cross motion of defendants Roosa Family Associates, Limited Partnership, Joseph B. Roosa, individually, and Northwest Savings Bank to vacate the mechanic’s lien of that plaintiff.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present—Scudder, P.J., Smith, Fahey and Lindley, JJ.